Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 158-177 are all the claims.
2.	The preliminary amendments to the specification of 6/22/2020 and 9/1/2020 are entered. The clean and marked-up copies of the specification of 9/1/2020 are compliant under 37 CFR 1.125(c).
3.	Claims 158-177 are all the claims under examination.

Information Disclosure Statement
4.	The IDS of 6/22/202 has been considered and entered. The initialed and dated 1449 form is attached.

Objections
Specification
5.	The disclosure is objected to because of the following informalities:
	a) The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See pp. 365, 371 and 399. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
b) The use of the term, i.e., Matrigel, Alexa Fluor 647, Synergy HT, Superdex 200, ATCC, ThermoFisher ORBITRAP, PeptideProphet, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
	c) The specification contains what are seemingly typographical errors, for example, on p. 364 for “[0001]”; p. 5 for “antiobdy.”
Appropriate correction is required.

Claim Objections
6.	Claim 173 is objected to because of the following informalities: 
a) Claim 173 is objected to because the claim references to two sets of claims drawn to different features and inventions (MPEP 608.01(n)), i.e., the product of Claim 158 and the method of Claim 171. Applicants could incorporate the subject matter of Claim 158 into the method of Claim 173.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 176-177 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claim 176 and dependent Claim 177 recites the limitation "substantially isolated C10orf54 antigen" in Claim 176.  There is insufficient antecedent basis for this limitation in the claims or the claim from which they depend. Claim 158 refers to a “C10orf54 protein.” 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
8.	Claims 158-177 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The claimed antibody is drawn to the VH/VL CDR1-3 for the anti-C10orf54 antibody clone, 230A, described in the specification as binding to human C10orf54 protein (Ab10, 230A in Table 37) and to the epitopes in human C10orf54 comprising those in Table 39. IN Figure 21A the clone is described as binding to cynomolgous and human C10orf54 proteins. The specification does not teach the 230A clone binding to a genus of C10orf54 proteins but only supports binding to the human and cynomolgous proteins.
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through establishment of a structure-function correlation (by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics) or through a sufficient description of a representative number of species.  Either is considered sufficient to show the applicant was in possession of the claimed genus
It has been well known that minor structural differences even among structurally related compounds can result in substantially different binding activities for the same antibody. Adequate written description for an antibody appears to hinge upon whether the specification provides adequate written description for the antigen. While a specification may enable making a genus of antibodies, this does not necessarily place applicant in possession of the resultant antibodies (See In re Kenneth Alonso October (Fed. Cir. 2008) sustaining a lack of adequate written description rejection where “the specification teaches nothing about the structure, epitope characterization, binding affinity, specificity, or pharmacological properties common to the large family of antibodies” where the specification does not characterize the antigens to which the monoclonal antibodies must bind). 
Applicant’s attention is directed to the recent decision in Amgen Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).  The court discussed whether an antibody is adequately described by describing a newly characterized antigen.  Specifically, the court referred to the decision in Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341 (Fed. Cir. 2011).  In that case, the patentee claimed a genus of antibodies containing a human variable region that has particularly desirable therapeutic properties: high affinity, neutralizing activity, and A2 specificity.  Despite the fact that the specification disclosed human TNF-α protein, and despite the disclosure of the structures of more than one species of antibody related to the genus, the court ruled that that the generic antibody claims at issue were invalid for lack of written description.  The fact pattern is similar in the instant case.  



Conclusion
9.	No claims are allowed.
10. 	The Examiner’s search of Linked SEQ ID NOS: 1302, 1365 and 1402 in combination with linked SEQ ID NOS: 1455, 1103 and 1505; and the search of SEQ ID NOS: 1455 and 1272 in combination are all found to be free from the art and which sequence combinations support the anti-C10orf54 antibody clone, 230A.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643